No. 14962
               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                 1980


CHARLES L. CRABTREE,

                         Petitioner and Respondent,
           VS.

THE STATE OF MONTANA and
MARVIN DAGEL, Sheriff,
                         Respondents and Appellants.


Appeal from:     District Court of the Third Judicial District,
                 Honorable E. Gardner Brownlee, Judge presiding.
Counsel of Record:
     For Appellants:
         Hon. Mike Greely, Attorney General, Helena, Montana
         Chris Tweeten, Assistant Attorney General, argued,
          Helena, Montana
     For Respondent:

        Richardson and Richardson, Butte, Montana
        William Richardson argued, Butte, Montana


                                 Submitted:   January 14, 1980

                                  Decided:    MAR 10   1w
                                                        .
Mr.   J u s t i c e J o h n Conway H a r r i s o n d e l i v e r e d t h e O p i n i o n o f
t h e Court.


        c his i s a n a p p e a l by t h e S t a t e o f Montana from a n o r d e r

of t h e D i s t r i c t Court, Third J u d i c i a l D i s t r i c t ,        i n and f o r

G r a n i t e County, which r e l e a s e d t h e p e t i t i o n e r , C h a r l e s L.

C r a b t r e e , from c u s t o d y o f t h e County S h e r i f f who was h o l d i n g

him p u r s u a n t t o a n e x t r a d i t i o n r e q u e s t from t h e S t a t e o f

Oregon.

        The i s s u e b e f o r e t h i s C o u r t i s w h e t h e r t h e t r i a l judge

e r r e d i n c o n s i d e r i n g t h e m e r i t s o f t h e Oregon c h a r g e s a g a i n s t

C r a b t r e e when d e c i d i n g w h e t h e r o r n o t h e s h o u l d b e e x t r a d i t e d

t o t h e S t a t e o f Oregon.

        The p e t i t i o n e r and h i s w i f e C o r r i n e A . Melton ( C r a b t r e e )

w e r e d i v o r c e d on F e b r u a r y 27, 1970 i n t h e Clackamas County

C i r c u i t Court.      T h a t c o u r t o r d e r e d p e t i t i o n e r t o pay $225

p e r month f o r t h e s u p p o r t o f t h e p a r t i e s '     three children.

The w i f e had d i f f i c u l t y c o l l e c t i n g t h e s u p p o r t payments from

the petitioner.           I n J u l y 1970, s h e sought t h e a s s i s t a n c e of

t h e Clackamas County D i s t r i c t A t t o r n e y i n c o n t a c t i n g t h e

p e t i t i o n e r t o c o l l e c t payments.       P e t i t i o n e r was l o c a t e d i n

P h i l l i p s b u r g , Montana, where h e r e s i d e d .        H e owns and o p e r -

a t e s a l o g g i n g company i n G r a n i t e County.             P e t i t i o n e r agreed

t o pay t h e w i f e $150 p e r month f o r c h i l d s u p p p o r t , b u t i n

t h e f i r s t t e n months o f 1972, t h e w i f e r e p o r t e d t h a t s h e

r e c e i v e d o n l y f i v e s u p p o r t payments.       I n September 1973, t h e

Clackamas County C i r c u i t C o u r t d e t e r m i n e d t h a t t h e p e t i t i o n e r

was $1500 i n a r r e a r s f o r s u p p o r t payments.

        I n 1 9 7 5 , a Clackamas County g r a n d j u r y r e t u r n e d a t h r e e

c o u n t i n d i c t m e n t f o r nonpayment o f c h i l d s u p p o r t a g a i n s t t h e

petitioner.          Warrants f o r p e t i t i o n e r ' s arrest w e r e s e n t t o t h e

G r a n i t e County S h e r i f f .    A l t h o u g h no a r r e s t was made, o n
O c t o b e r 31, 1976, t h e G r a n i t e County D i s t r i c t C o u r t e n t e r e d

a n o r d e r r e q u i r i n g t h e p e t i t i o n e r t o pay $150 p e r month f o r

t h e support of the t h r e e children.

        P e t i t i o n e r made o n l y t h r e e payments between August 1976

and J a n u a r y 1977, a n d on August 22, 1978, t h e Clackamas

County g r a n d j u r y i n d i c t e d t h e p e t i t i o n e r f o r two c o u n t s o f

c r i m i n a l n o n s u p p o r t , a c l a s s C f e l o n y i n Oregon.     The r e c o r d s

o f t h e Clackamas County C i r c u i t C o u r t show t h a t i n 1978 o n l y

one payment was r e c e i v e d from t h e p e t i t i o n e r .

        The Governor o f Oregon s i g n e d a r e q u i s i t i o n s e e k i n g

e x t r a d i t i o n o f t h e p e t i t i o n e r t o Oregon f o r a t r i a l i n

Clackamas County on two c o u n t s o f c r i m i n a l n o n s u p p o r t .            Upon

r e c e i p t o f t h e r e q u i s i t i o n , Governor Thomas J u d g e of Montana

i s s u e d a w a r r a n t f o r t h e a r r e s t o f p e t i t i o n e r and f o r h i s

d e l i v e r a n c e t o t h e a u t h o r i z e d a g e n t o f t h e Governor o f

Oregon.

        P e t i t i o n e r was a r r e s t e d by t h e G r a n i t e County S h e r i f f

on A p r i l 1 9 , 1979, and f i l e d a p e t i t i o n w i t h t h e D i s t r i c t

C o u r t i n which he named t h e S t a t e o f Montana a s p l a i n t i f f

and h i m s e l f a s d e f e n d a n t , and s o u g h t r e l i e f by means o f a

w r i t of habeas corpus.             Each p a r t y f i l e d a b r i e f and memoran-

dum i n s u p p o r t o f i t s p o s i t i o n , and t h e D i s t r i c t C o u r t h e l d

a show c a u s e h e a r i n g o n J u l y 24, 1979.           The c o u r t ' s o r d e r o f

August 7 , 1979 o r d e r e d t h e r e l e a s e o f p e t i t i o n e r from t h e

c u s t o d y o f t h e G r a n i t e County S h e r i f f and r e q u i r e d t h e

p e t i t i o n e r t o pay $100 p e r month f o r t h e s u p p o r t o f h i s two

sons.      I t i s from t h i s o r d e r t h a t t h e S t a t e o f Montana

appeals.

        This c a s e involves an i n t e r p r e t a t i o n of t h e i n t e r a c t i o n

between M o n t a n a ' s Uniform R e c i p r o c a l E n f o r c e m e n t o f S u p p o r t

A c t and t h e Uniform C r i m i n a l E x t r a d i t i o n A c t .      This appears
t o b e a c a s e o f f i r s t i m p r e s s i o n i n Montana.

         The a p p e l l a n t S t a t e ' s argument i s b a s e d o n i t s con-

t e n t i o n t h a t t h e e x t r a d i t i o n of p e t i t i o n e r i s f o r a criminal

c h a r g e and t h a t a j u d i c i a l r e v i e w o f t h e p r o p r i e t y o f t h e

e x t r a d i t i o n o r d e r must b e l i m i t e d t o t h e i n q u i r y p e r m i t t e d

by t h e U n i t e d S t a t e s Supreme C o u r t i n t h e c a s e o f Michigan

v . Doran ( 1 9 7 8 ) ,      - U.S.                  99 S. Ct. 530.      See a l s o S t a t e

v . Booth ( 1 9 5 8 ) , 134 Mont. 235, 328 P.2d 1104; I n re H a r t

(1978) I     - Mont.                ,   583 P.2d 4 1 1 ,        35 St.Rep.         1234.       In
Doran, t h e p e t i t i o n e r s o u g h t a w r i t o f h a b e a s c o r p u s i n

o r d e r t o a v o i d e x t r a d i t i o n f o r c h a r g e s o f t h e f t o f a motor

v e h i c l e and t h e f t by embezzlement.                  The U n i t e d S t a t e s Supreme

C o u r t h e l d t h a t t h e Michigan Supreme C o u r t e r r e d when i t

r e v e r s e d t h e t r i a l c o u r t ' s d e n i a l of t h e habeas corpus

petition.

        The Doran d e c i s i o n i s b a s e d on t h e C o u r t ' s i n t e r p r e t a -

t i o n of A r t i c l e I V , S e c t i o n 2 of t h e United S t a t e s C o n s t i t u -

t i o n which p r o v i d e s :

        "A P e r s o n c h a r g e d i n a n y S t a t e w i t h T r e a s o n ,
        F e l o n y , o r o t h e r C r i m e , who s h a l l f l e e from
        J u s t i c e , and b e found i n a n o t h e r S t a t e , s h a l l
        on Demand o f t h e e x e c u t i v e a u t h o r i t y o f t h e
        S t a t e from which he f l e d , b e d e l i v e r e d up, t o
        b e removed t o t h e S t a t e h a v i n g J u r i s d i c t i o n o f
        t h e Crime."

The Supreme C o u r t h e l d t h a t A r t i c l e I V , S e c t i o n 2 p r o h i b i t e d

c o u r t s i n t h e asylum s t a t e from r e v i e w i n g t h e d e t e r m i n a t i o n

o f a n e u t r a l m a g i s t r a t e i n t h e demanding s t a t e t h a t p r o b a b l e

c a u s e t o s u p p o r t t h e e x t r a d i t i o n demand e x i s t e d .        The C o u r t

s t a t e d t h a t o n c e t h e g o v e r n o r o f t h e asylum s t a t e g r a n t e d

e x t r a d i t i o n , a c o u r t c o n s i d e r i n g r e l e a s e on h a b e a s c o r p u s

c a n d o no more t h a n d e c i d e " ( a ) w h e t h e r t h e e x t r a d i t i o n

documents o n t h e i r f a c e a r e i n o r d e r ;            ( b ) whether t h e p e t i -

t i o n e r h a s been c h a r g e d w i t h a crime i n t h e demanding s t a t e ;
 ( c ) w h e t h e r t h e p e t i t i o n e r i s t h e p e r s o n named i n t h e re-

q u e s t f o r e x t r a d i t i o n ; and ( d ) w h e t h e r t h e p e t i t i o n e r i s a

fugitive."             Doran, s u p r a , a t 535.

         I n t h e p r e s e n t case, Winston L . Bradshaw, p r e s i d i n g

judge o f t h e Clackamas County C i r c u i t C o u r t , c e r t i f i e d t h a t

h e i n v e s t i g a t e d t h e f a c t s and c i r c u m s t a n c e s o f t h e c a s e , and

t h a t t h e m e r i t s of t h e c a s e warrant a p p l i c a t i o n f o r r e q u i s i -

t i o n . The Governor o f t h e S t a t e o f Montana h a s d e t e r m i n e d

t h a t t h e copy o f t h e r e q u i s i t i o n and o t h e r d u l y a u t h e n t i c a t e d

p a p e r s f i l e d w i t h t h e demand j u s t i f y t h e e x e r c i s e o f h i s


                        .   -
discretion i n granting extradition.                           Therefore, t h e S t a t e

a r g u e s t h a t S u r a n , ' s u p r a , l i m i t s t h e i n q u i r y o f t h e Montana

c o u r t s t o t h e four p o i n t s s t a t e d within t h e opinion.

        The p e t i t i o n e r a r g u e s t h a t Duran d o e s n o t a p p l y t o h i s

p e t i t i o n b e c a u s e t h e c h a r g e a g a i n s t him i s b a s e d on h i s a l -

l e g e d f a i l u r e t o comply w i t h t h e c h i l d s u p p o r t o r d e r , which

i s c i v i l and n o t c r i m i n a l .       H e a n a l o g i z e s h i s d u t y of s u p p o r t

t o o t h e r d u t i e s i n v o l v i n g f a m i l y m a t t e r s , s u c h as c u s t o d y

matters.         H e argues t h a t t h e p e t i t i o n f o r habeas corpus of a

c h i l d detained c o n t r a r y t o a custody o r d e r i s t r e a t e d a s a

c i v i l m a t t e r , and t h a t t h e c o u r t i n d e t e r m i n i n g t h e m e r i t s

of t h e p e t i t i o n has determined t h a t t h e c h i l d i s i l l e g a l l y

d e t a i n e d , r e l y i n g upon I n r e Thompson ( 1 9 2 6 ) , 7 7 Mont. 466,

251 P .     163.

        W e f i n d no m e r i t i n t h i s argument.                H e r e the petitioner

was i n d i c t e d f o r a c r i m i n a l o f f e n s e , c r i m i n a l n o n s u p p o r t ,

which i s l i s t e d a s a c l a s s C f e l o n y i n t h e S t a t e o f Oregon.

The S t a t e o f Oregon c l e a r l y c o n t e m p l a t e s c r i m i n a l p r o c e e d i n g s

against petitioner a s its requisition for extradition stated

t h a t he had committed a crime i n t h e S t a t e o f Oregon and

t h a t t h e r e was no hope o f s u c c e s s i n i n i t i a t i n g f u r t h e r p r o -
c e e d i n g s a g a i n s t him u n d e r URESA.           Even t h e p e t i t i o n e r ' s own
p e t i t i o n s e e k s r e l e a s e from e x t r a d i t i o n f o r c r i m i n a l c h a r g e s

a n d i s c l e a r l y d i s t i n g u i s h a b l e from c a s e s h e c i t e s where t h e

h a b e a s c o r p u s p r o c e e d i n g was d e t e r m i n e d t o be c i v i l .

        P e t i t i o n e r h a s g i v e n u s no c a s e a u t h o r i t y , n o r d o e s

t h e r e a p p e a r t o be a n y r e a s o n from t h o s e c a s e s c i t e d by him

f o r d i s t i n g u i s h i n g ' B a . x i m from t h e p r e s e n t c a s e .

        W e f i n d t h a t s e c t i o n 46-30-225,            MCA, a s w e l l a s t h e
                                                                                $    0


h o l d i n g o f t h e U n i t e d S t a t e s Supreme C o u r t i n B u r a n , r e q u i r e

t h e r e v e r s a l o f t h e ~ i s t r i c t o u r t ' s o r d e r g r a n t i n g release
                                              C

of t h e p e t i t i o n e r .    The m a t t e r i s r e t u r n e d t o t h e D i s t r i c t

C o u r t o f G r a n i t e County r e i n s t a t i n g t h e p r o c e e d i n g and

g r a n t i n g t h e Oregon r e q u e s t f o r e x t r a d i t i o n .




W concur:
 e




   a i e f J 4t i c e ~
   Ch        us                             a             e




CM-
//      Justices
                 e . a
C/
Mr.    J u s t i c e D a n i e l J. Shea w i l l f i l e a n o p i n i o n l a t e r .